In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                       No. 06-19-00094-CV



                 GEORGE DOUGLAS, Appellant

                                V.

JACK MARTINSEN AND BARBARA K. MARTINSEN-ANICH, Appellees




              On Appeal from the 2nd District Court
                    Cherokee County, Texas
                 Trial Court No. 2010-09-0616




           Before Morriss, C.J., Burgess and Stevens, JJ.
          Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION

       George Douglas filed a timely notice of appeal on October 11, 2019. The clerk’s record

was filed on January 7, 2020. The reporter’s record was filed on June 12, 2020. The original

deadline for Douglas’s appellate brief was July 13, 2020. After Douglas’s first request for an

extension of time in which to file his brief was granted, we set August 12, 2020, as the new

briefing deadline. After we granted Douglas’s second request for an extension of the briefing

deadline, we set September 11, 2020, as the new briefing deadline. When neither a brief nor a

motion to extend time for filing same was received by September 29, 2020, this Court advised

Douglas by letter that the brief was late. We also extended the deadline for filing the brief to

October 14, 2020. We warned Douglas that the failure to file a brief by October 14, 2020, would

subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),

(c).

       Since October 14, we have received assurances from Douglas, through his attorney, that a

brief and a third motion for an extension of the briefing deadline were forthcoming. In response

to our email inquiry, Douglas’s counsel indicated that appellant’s brief would be filed the week

of October 26. Counsel explained that the delay resulted from his illness. We received no

response to our November 2 email inquiry regarding the status of appellant’s brief. In response

to our November 5 email inquiry regarding the status of appellant’s brief, counsel indicated that

he had prepared a motion and would file it that day. He also indicated that he would try to have

the brief filed by November 6. We have received neither a motion nor a brief from appellant and

have not received additional information regarding the status of the brief. Having received no

                                                2
brief from appellant, Douglas’s appeal is ripe for dismissal for want of prosecution.

Consequently, Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        November 16, 2020
Date Decided:          November 17, 2020




                                                 3